868 F.2d 1146
UNITED STATES of America, Plaintiff-Appellee,v.Steven Baker ELFER, Defendant-Appellant.
No. 88-5374.
United States Court of Appeals,Ninth Circuit.
Submitted Jan. 27, 1989.Decided March 8, 1989.

Appeal from the United States District Court for the Central District of California;  William J. Rea, District Judge, Presiding.
Before GOODWIN, WIGGINS and O'SCANNLAIN, Circuit Judges.

ORDER

1
On August 1, 1988, Steven Baker Elfer entered guilty pleas to four counts of bank robbery in violation of 18 U.S.C. Sec. 2113(a).  This court subsequently held the Sentencing Reform Act of 1984, Pub.L. No. 98-473, tit. II, ch. II, 98 stat.1987 (codified as amended at 18 U.S.C. Secs. 3551-3742 and 28 U.S.C. Secs. 991-998 (Supp. IV 1986)), to be unconstitutional.  Gubiensio-Ortiz v. Kanahele, 857 F.2d 1245 (9th Cir.1988).  The district court then sentenced Elfer on October 3, 1988 to a 15-year term of imprisonment under the provisions of 18 U.S.C. Sec. 4205(a), which was repealed on November 1, 1987, the effective date of the Sentencing Reform Act.  Elfer filed a timely notice of appeal from his sentence under prior law.  He then filed a motion to stay his appeal pending the Supreme Court's decision in Mistretta v. United States, --- U.S. ----, 109 S.Ct. 647, 102 L.Ed.2d 714 (1989).  On January 18, 1989, the Supreme Court held the Sentencing Reform Act of 1984 to be constitutional.  Id.  We therefore deny Elfer's motion to stay this appeal as moot and summarily reverse and remand this case for resentencing under the Sentencing Reform Act of 1984.  Id.